                                          Case 4:19-cv-06009-HSG Document 42 Filed 04/15/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LORI DEW, et al.,                                    Case No. 19-cv-06009-HSG
                                   8                       Plaintiffs,                        ORDER GRANTING
                                                                                              ADMINISTRATIVE MOTION TO
                                   9                v.                                        SEAL
                                  10     CITY OF SEASIDE, et al.,                             Re: Dkt. No. 28
                                  11                       Defendants.

                                  12              Pending before the Court is an administrative motion, in which Plaintiffs, Lori Dew, and
Northern District of California
 United States District Court




                                  13   minors G.V., W.V., B.V., and L.V., ask the Court to (1) appoint guardian ad litem for Plaintiffs
                                  14   G.V., W.V., B.V., and L.V.; and (2) seal the petitions for guardians ad litem, the verifications and
                                  15   consent of Guardians, Maryann Gould and Marilyn Corpus, and the declaration of Jeremy I.
                                  16   Lessem, which were attached in support of the motion. See Dkt. No. 28. The Court granted the
                                  17   motion on March 10, 2020, appointing Maryann Gould as guardian ad litem for Plaintiff G.V., a
                                  18   minor and appointing Marilyn Corpus as guardian ad litem for Plaintiff W.V., B.V., and L.V., all
                                  19   minors. See Dkt. No. 37. For the reasons detailed below, the Court further GRANTS the motion
                                  20   to seal.
                                  21     I.       LEGAL STANDARD
                                  22              Courts generally apply a “compelling reasons” standard when considering motions to seal
                                  23   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (citing Kamakana
                                  24   v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from
                                  25   the common law right ‘to inspect and copy public records and documents, including judicial
                                  26   records and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in
                                  27   favor of access is the starting point.” Kamakana, 447 F.3d at 1178 (quotation omitted). To
                                  28   overcome this strong presumption, the party seeking to seal a judicial record attached to a
                                          Case 4:19-cv-06009-HSG Document 42 Filed 04/15/20 Page 2 of 3




                                   1   dispositive motion must “articulate compelling reasons supported by specific factual findings that

                                   2   outweigh the general history of access and the public policies favoring disclosure, such as the

                                   3   public interest in understanding the judicial process” and “significant public events.” Id. at 1178–

                                   4   79 (quotation omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s

                                   5   interest in disclosure and justify sealing court records exist when such ‘court files might have

                                   6   become a vehicle for improper purposes,’ such as the use of records to gratify private spite,

                                   7   promote public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179

                                   8   (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the

                                   9   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  10   litigation will not, without more, compel the court to seal its records.” Id.

                                  11          The Court must “balance[] the competing interests of the public and the party who seeks to

                                  12   keep certain judicial records secret. After considering these interests, if the court decides to seal
Northern District of California
 United States District Court




                                  13   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                  14   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  15   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  16   document or portions of it under seal must “establish[] that the document, or portions thereof, are .

                                  17   . . entitled to protection under the law . . . The request must be narrowly tailored to seek sealing

                                  18   only of sealable material.” Civil L.R. 79-5(b).

                                  19          Records attached to nondispositive motions, however, are not subject to the same strong

                                  20   presumption of access. See Kamakana, 447 F.3d at 1179. Because such records “are often

                                  21   unrelated, or only tangentially related, to the underlying cause of action,” parties moving to seal

                                  22   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  23   Id. at 1179–80 (quotation omitted). This requires only a “particularized showing” that “specific

                                  24   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  25   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c).

                                  26   “Broad allegations of harm, unsubstantiated by specific examples of articulated reasoning” will

                                  27   not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation

                                  28   omitted).
                                                                                          2
                                          Case 4:19-cv-06009-HSG Document 42 Filed 04/15/20 Page 3 of 3



                                        II.   ANALYSIS
                                   1
                                              Because Plaintiffs’ motion to appoint a guardian ad litem is a nondispositive motion, the
                                   2
                                       Court applies the lower “good cause” standard to Plaintiffs’ request to file certain exhibits attached
                                   3
                                       to the motion under seal. After reviewing the materials, the Court finds good cause to seal these
                                   4
                                       documents. The documents include the full names of minors involved in this case, which are
                                   5
                                       specifically entitled to privacy protection by Federal Rule of Civil Procedure 5.2(a)(3).
                                   6
                                       Additionally, these documents are only relevant to the motions for appointment of a guardian ad
                                   7
                                       litem, and are not relevant to the merits of the case. The Court GRANTS Plaintiffs’ motion to
                                   8
                                       seal these documents.
                                   9

                                  10
                                              IT IS SO ORDERED.
                                  11
                                       Dated: 4/15/2020
                                  12
Northern District of California




                                                                                        ______________________________________
 United States District Court




                                  13                                                    HAYWOOD S. GILLIAM, JR.
                                                                                        United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
